DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 10/28/2021 is acknowledged.  The traversal is on the ground(s) that the special technical features is the prediction or judgement of the therapeutic efficacy of a PD-1 signal inhibitor. It is not agreed that this is the special technical feature (see previous Office action mailed 9/20/21), however, even if it were, this is not found persuasive because the groups lack unity of invention because even though the inventions of these groups require the technical feature of a judgment of the therapeutic efficacy of a PD-1 signal inhibitor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Li et al. (Canc. Res. 75(3):508-518, Feb. 2015, paragraph bridging pp. 511-512) which teaches that anti-PD-1 blockade increases T-bet expression in tumor-infiltrating lymphocytes, in contrast to PD-1 activation with a polyvalent PD-L1 leading to suppression of T-bet expression. These results led to the conclusion that “[I]inhibition of PD-1 signaling using a clinically effective blocking mAb could reverse the suppressive effects of PD-1 on Th1 phenotypic responses.
Claims 3-7 are under examination as drawn to the elected invention.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: on p. 8, 3rd paragraph, second to last line, “the their levels” is apparently an error; and, the Brief Description of Fig. 8 (p. 6), refers to colors in the figure, and while the drawings were submitted in color, no petition was filed and so the color drawings are not accepted.  (See “Drawings” above)
Appropriate correction is required.


Claim Rejections - 35 USC § 101
Claims 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and/or law of nature without significantly more. The claim(s) recite(s) predicting or judging therapeutic efficacy of a PD-1 signal inhibitor based on metabolic changes relating to mitochondrial activity in T cells and/or T cell activation in a subject. This judicial exception is not integrated into a practical application because there are no steps for the predicting or judging and can be performed mentally.  Additionally, it is a law of nature that metabolic changes related to mitochondrial activity occur in T cells, and T cell activation is a natural phenomenon. The claim(s) does/do not include additional elements that are sufficient to amount to significantly , i.e., what the PD-1 signal inhibitor is, or what is being treated. A ““PD-1 signal” refers to the signal transduction mechanism which PD-1 bears.” (p. 16, second to last paragraph). Also, the claims do not require the most relevant audience, i.e., a doctor, to take the metabolic changes outcome into account for administration (what change indicates treatment would be effective, e.g., a higher level of amino acids in T cells).  Therefore, the administration step does not meaningfully limit the claim because it does not require any particular application of the recited “predicting or judging”, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. The administration step does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. (see MPEP 2106.04(d) and 2106.05(f))  This is not change by the limitation that the PD-1 signal inhibitor is an antibody because the administration and treatment are general. The only actual step of the claims, that of administering the PD-1 signal inhibitor, is without particularity.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 is indefinite because it is unclear if the “and/or” means that the efficacy judgement is based on A) metabolic changes relating to mitochondrial activity in T cells and/or 
Claim 3 is also rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: The claims is drawn to ”A method of diagnosis and therapy for a disease”, however, there is no step related to “diagnosis”. As a result, it is not clear what the metes and bounds of the claim are.
Claim 4 is indefinite because it is unclear in section (iv) and (vi) what a “blood cos+ cell” is.  This term is not common in the prior art and not defined in the specification. It appears “blood CD8+ cells” may have been intended (see last line of p. 3 of the specification).


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 3 recites: A method of diagnosis and therapy for a disease, comprising predicting or judging the therapeutic efficacy of a PD-1 signal inhibitor based on metabolic changes relating e.g., higher T-bet levels after administration of the inhibitor). The administration of the inhibitor to the subject is made independent of/regardless of the predicting or judging. These issues are not remedied by the dependent claims. For claims 3 and 4, there is a limitless number of PD-1 signal inhibitors, with example given, such as anti-PD-L2 antibodies, but also including, without limitation, nucleic acids, low molecular weight organic compounds, inorganic compounds, extracts from animals, plants and soils (paragraph bridging pp. 16-17). Some of these may not affect PD-1 signaling directly and would not reasonably be expected to be usable in the predicting or judging of the claimed method. 
The specification shows that it is only when tumor cells are sensitive to anti-PD-1 antibody that levels of ATP turnover are different between anti-PD-1 and control IgG treated cells (Fig. 1-2). As discussed at the end of Example 1 (paragraph bridging pp. 22-23), subjects with tumor cells likely to be sensitive to anti-PD-L1 antibody therapy are likely to show an increase in mitochondrial oxygen consumption rate in the peripheral blood before compared to immediately after treatment. In PD-1-/- knockout mice, it was shown that there are lower levels of energy metabolism-related metabolites and blood amino acid levels compared to wild type mice (Figs. 3 and 6-upper panel).  However, Figure 4 shows that for mice with xenografted MC38 tumors, which are anti-PD-1 sensitive, treatment with anti-PD-1 antibody caused no significant change in energy metabolism-related metabolites in serum, although there was a general trend for reduced levels. The description of the experiment in Example 2 (p. 23) suggest that administration of PD-L1 antibody when able to be therapeutically effective led to a decrease in TCA cycle-related metabolites in serum. Unfortunately the data in Figure 5 is sparse, with only 2-4 data points/group. There is a suggestion (Example 3) that in anti-PD-1 sensitive cells, 
The extremely broad claims also fail to provide enablement for their full scope because there is no limit to enabled metabolic changes or PD-1 inhibitors (see above) or disease which therapy is for. All working examples are directed toward treatment of a cancer.  The instant claims encompass any disease, but it is unpredictable for what disease aside from cancer and apparently viral infection the instant method could determine therapeutic efficacy of a PD-1 signal inhibitor. The prior art supports the therapy of viral infection with anti-PD-1 blocking antibodies (e.g., Lee et al., Immunopathol. Dis. Therap. 6(1-2): 7–17, 2015). However, there is no reasonable expectation of successful therapy of other diseases based on the instant specification and prior art.  


	The specification says “if the level is low or high, it is predicted that therapy with the PD-1 signal inhibitor will be effective.” (pp. 9-13)  This is contradictory, and for enablement the skilled artisan must know whether a low or a high concentration is indicative of therapeutic efficacy with a PD-1 signal inhibitor.  For example, in one embodiment of the present invention (p. 9, middle), OCR [oxygen consumption rate] and/or ATP turnover in peripheral blood CD8+ cells of a subject before and after administration of a PD-1 inhibitor is measured; and if the OCR and/or ATP turnover after administration of the PD-1 inhibitor is higher than that before administration, therapy with the PD-1 inhibitor is judged to be effective. This tells the skilled artisan what results are needed in order to determine at least potential therapeutic efficacy. Without this information in the claims, the skilled artisan cannot practice the claimed invention and the claims are not enabled for their full scope, e.g., when OCR and/or ATP turnover in peripheral blood CD8+ cells after administration of the inhibitor is lower than before. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). “If the level of OCR and/or ATP turnover in peripheral blood CD8+ cells in responders is higher than non-responders to the PD-inhibitor, the thier levels (values) may be defined as “high”. If a cut-off value can be set, a greater value than that may be regarded as “high” level.” (p. 8, end of third paragraph) The same trend is stated for T-bet in peripheral blood CD8+ cells (p. 9).  Again, the claims themselves must be enabled for their full scope.  As such, they must set forth for the skilled artisan whether increased/decreased (higher/lower) levels are indicative of therapeutic efficacy of the PD-1 signal inhibitor. According to p. 10, 4th paragraph, it is discussed that for intestinal flora-related metabolites in the serum or plasma of a subject, any change from before to after treatment --high or low--indicates that therapy with the PD- inhibitor was effective.  However, the skilled artisan could not reasonably expect that this was the case for all metabolites and all diseases, i.e., that any change indicated therapeutic efficacy of a PD-1 signal inhibitor.  Figure 4 shows that for at least 6 metabolites there is a trend for decreased levels after anti-PD-L1 antibody administration, though none of the results are statistically significant.  On page 11, the same requirement for any type of altered levels of energy metabolism-related metabolite for before compared to after treatment indicates a PD-1 signal inhibitor therapy would be or is effective. This is contradictory to the specific activity of PD-1. There is no information about a therapeutic effect. 
Another confounding issue for enablement is the existence of both PD-1 signal inhibitor sensitive and resistant cells.  While Example 1 of the specification showed that only sensitive cells showed an increase in a metabolic change represented by ATP turnover with anti-PD-L1 antibody treatment, this is not supported by Scharping et al. (Immunity 45:374-388, Aug. 2016, cited in the IDS filed 5/1/19). Scharping et al. teaches detection of mitochondrial function and mass in tumor-infiltrating T cells in mice inoculated with B16 tumors, which are PD-1 therapy insensitive, or MC38 tumors, which are sensitive to PD-1 monotherapy (sentence bridging pp. 379-380). Tumor-infiltrating T cells showed similar decreases in mitochondrial mass in tumor infiltrating T cells from both types of tumors, regardless of anti-PD-1 treatment (Fig. 5B, and sentence bridging cols. 1-2 on p. 380); although while MC38 tumors showed 40% regression with therapy and B16 tumors showed no regression (Fig. 5C). Decrease in mitochondrial mass would have reasonably been expected to have been accompanied by a metabolic change in mitochondrial activity in the T cells. Supporting this, the title of Fig. 5 (ibid) is “PD-1 Blockade Does Not Rescue Metabolic Dysfunction in Intratumoral T Cells”.  This shows the unpredictability and complexity of using metabolite changes to judge or predict PD-1 signal inhibitor therapeutic efficacy.
For the reasons above and including the breadth of the claims related to the disease, metabolic changes and PD-1 signal inhibitor, the limit of the working examples to cancer cells and particular metabolic changes, the prior art showing of unpredictability, the complexity of the relationship of metabolic changes to PD-1 signal inhibition, and the low skill in the art as shown by how little is known about that relationship, it would require undue experimentation to practice the invention commensurate in scope with the claims.

Priority
While a certified copy of the foreign priority applications has been filed, because a translation of said applications has not been made of record in accordance with 37 CFR 1.55, the effective filing date of the application is no earlier than 01 Nov. 2017. See MPEP §§ 215 and 216.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scharping et al. (Immunity 45:374-388, Aug. 2016, cited in the IDS filed 5/1/2019).
Scharping et al. teaches detection of mitochondrial function and mass in tumor-infiltrating T cells in mice inoculated with MC38 tumors, which are sensitive to PD-1 monothreapy. The tumor-bearing mice were treated with anti-PD-1 antibody (last sentence p. 379, through p. 380). Tumor-infiltrating T cells showed decreases in mitochondrial mass, regardless of anti-PD-1 treatment (Fig. 5B); and, MC38 tumors showed 40% regression with therapy (Fig. 5C).  Therefore, Scharping et al. judged therapeutic efficacy of an anti-PD-1 signal inhibiting antibody with metabolic changes related to mitochondrial activity in T cells in a subject, and administration of the PD-1 inhibiting antibody to the subject in a therapeutically effective amount.  While Scharping et al. is silent with respect to metabolic changes, it reasonably appears absent evidence to the contrary that decreased mitochondrial mass is inherently accompanied by metabolic changes to overall mitochondrial activity.



Claim(s) 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170114137 A1.
US 20170114137 teaches anti-PD-1 antibodies enhance T-cells function ([0162]). The antibody was administered to a PD-1 insensitive mouse tumor model and shown in combination with R848 to markedly decrease tumor size in the subject (Example 4). Fig. 1 shows that the 


Claim Rejections - 35 USC § 102 or 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Berrien-Elliott et al. (Cancer Immunol Res. 2015 Feb; 3(2): 116–124).
Berrien-Elliott et al. taught measurement of T-bet in mice treated with PD-L1 antibody, showing an increase in T-bet, i.e., an indicator of metabolic changes relating to mitochondrial activity in T cells in the mouse, is required for induction of expression of IFNgamma (Fig. 1G). It is stated (p. 122) that, “It makes sense though that boosted T-cell responses in patients may arise from increased T-bet expression. This could distinguish T-bet as a potential biomarker to indicate responsiveness to therapy.”
Alternative, it would have been obvious to treat a cancer by determining either before or after administration of a PD-1 signal inhibitor whether T-bet expression increased or whether it was increased compared to a standard reference, wherein an increase indicated that the inhibitor boosted T-cell response and indicates responsiveness to therapy.



Claim(s) 3-7 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2016/012615, cited in the IDS filed 4/8/2020.
WO 2016/012615, teaches (p. 36, third full paragraph) that “the concentration of L-Kynurenine (which is a metabolite of the Kynurenine pathway) is thus predictive for the therapeutic efficacy of the drug anti-PD1 in the treatment of tumours.” The concentration was determined from plasma (p. 35, third paragraph). It is disclosed on p. 12, third paragraph, that L-Tryptophane (an amino acid) is a metabolite of the kynurenine pathway. Claim 1, 4, 5, 6, 9 and 11 are drawn to a method of predicting the therapeutic efficacy of at least one therapy approach in the treatment of a neoplastic disease in a patient by a) determining the concentration of a metabolite of the Kynurenine pathway in a patient sample, and b) concluding from step a), whether the at least one therapy approach will be therapeutically effective in the treatment of the neoplastic disease, wherein the presence of a high concentration of the metabolite is predictive of good efficacy of the therapy approach, and wherein the therapy approach encompasses treatment with an antibody antagonist of PD1 or PDL1.
Alternative, because tryptophane is, like kynurenine, a metabolite of the kynurenine pathway, it would have been obvious to determine the tryptophane concentration with the reasonable expectation that its concentration also would be predictive for the therapeutic efficacy of an anti-PD1 or PD-L1 blocking antibody.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Patsoukis et al. (Nat. Commun. 6:6692, DOI: 10.1038/ncomms7692, 26 Mar. 2015) teaches that T-cells with PD-1 ligation are unable to carry out glycolysis or amino acid metabolism (Fig. 2B, p. 2, col. 2, first full paragraph, and paragraph bridging pp. 2-3). It is noted that only some types of PD-1-exprssing T cells, e.g., those with intermediate expression levels can be “reinvigorated” by PD-1 signaling blockade (p. 10, col. 1, last paragraph). This reference 
Chamoto et al. (Proc. Natl. Acad. Sci., doi/10.1073/pnas.16204331114, E761-E770, 12 Jan. 2017) is by all instant inventors and others. It teaches that tumor-reactive cytotoxic T lymphocytes (CTLs) in draining lymph nodes of mouse models of PD-1 blockade therapy have increased mitochondrial mass and more ROS. It was found PD-1 blockade induced ROS, increased mitochondrial mass and increased ATP turnover (Figs. 2 and 5B). Even though this article has publication date before the effective filing date of the instant application (because of the lack of translations of the foreign priority applications), it is clear from the Author contributions section that this article is not prior art under 35 USC 102(a)(1) because of the exception under 102(b)(1)(A).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 2, 2022